DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (U.S. Publication No. 2016/0079211 A1) in view of Song et al. (U.S. Publication No. 2019/033896 A1; hereinafter Song) and Shimomura et al. (U.S. Publication No. 2012/0319150 A1; hereinafter Shimomura)
	With respect to claim 1, Konishi discloses a light emitting module, comprising: a circuit board [10]; and a plurality of light emitting devices [13A] mounted linearly on the circuit board and each having long sides and short sides, each of the light emitting devices comprising:  the upper surface of the light emitting diode chip having a rectangular shape having long sides and short sides (See Figure 1)	Konishi fails to disclose each of the light emitting devices comprising: 	a light emitting diode chip having bump pads formed on a lower surface thereof; 	a light transmitting member covering upper and side surfaces of the light emitting diode chip.	a white barrier member covering opposite long side surfaces and a lower surface of the light transmitting member and a lower surface of the light emitting diode chip; and 	an electrically conductive bonding member disposed under the light emitting diode chip and penetrating the white barrier member; wherein the electrically conductive bonding member has an upper surface connected to the bump pads of the light emitting diode chip and a lower surface exposed to a lower surface of the white barrier member, the white barrier member exposes opposite side surfaces of the light transmitting member, and the plural light emitting devices are arranged such that side surfaces of adjacent light emitting devices having the light transmitting member exposed thereon face each other.
	The implementation of a bond pad based light emitting diode as taught by Song allows for a package orientation that increases bonding strength and reflection efficiency (see Song ¶[0153]). The open orientation of the white barrier member as taught by Shimomura allows for a widened emission angle (see Shimomura ¶[0111]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

	With respect to claim 3, the combination of Konishi, Song and Shimomura discloses wherein a portion of the wavelength conversion member covering a short side surface of the light emitting diode chip has a smaller thickness than a portion of the wavelength conversion member covering a long side surface of the light emitting diode chip (See Song ¶[0216] and Shimomura Figure 14).
	With respect to claim 4, the combination of Konishi, Song and Shimomura discloses wherein an inner wall of the white barrier member covering a side surface of the wavelength conversion member has an inclination (See Song Figure 9).

	With respect to claim 8, the combination of Konishi, Song and Shimomura discloses wherein the circuit board is formed with an electrically conductive circuit pattern and the plural light emitting devices are electrically connected to the circuit pattern (see Konoishi Figure 1)
	With respect to claim 9, the combination of Konishi, Song and Shimomura discloses wherein the plural light emitting devices are connected in series to each other by the circuit pattern (See Konishi Figure 1)
	With respect to claim 10, the combination of Konishi, Song and Shimomura discloses wherein the light emitting device further comprises a wavelength conversion material dispersed in the light transmitting member (See Song ¶[0216] and Shimomura Figure 14).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (U.S. Publication No. 2016/0079211 A1) in view of Song et al. (U.S. Publication No. 2019/033896 A1; hereinafter Song) and Shimomura et al. (U.S. Publication No. 2012/0319150 A1; hereinafter Shimomura) as applied to claim 4 above, and further in view of Tischler et al. (U.S. Publication No. 2015/0221835 A1; hereinafter Tischler)
	With respect to claim 5, the combination of Konishi, Song and Shimomura fails to disclose wherein the inner wall of the white barrier member comprises: a first inner wall adjoining a bottom surface of the white barrier member; and a second inner wall adjoining the first inner wall and extending to an upper surface of the white barrier member, the first inner wall and the second inner wall having different inclinations.	In the same field of endeavor, Tischler teaches wherein the inner wall of the white barrier member comprises: a first inner wall adjoining a bottom surface of the 
	With respect to claim 6, the combination of Konishi, Song, Shimomura, and Tischler discloses wherein the first inner wall of the white barrier member has a greater inclination angle than the second inner wall thereof with reference to the side surface of the light emitting diode chip (See Tischler Figure 1F and ¶[0134]).
Claims 11-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (U.S. Publication No. 2016/0079211 A1) in view of Song et al. (U.S. Publication No. 2019/033896 A1; hereinafter Song) 
	With respect to claim 11, Konishi discloses a light emitting module comprising: a circuit board [10]; and a light emitting device [13A] mounted on the circuit board, 	Konishi fails to disclose the light emitting device comprising: a substrate; a light emitting structure disposed on a lower surface of the substrate and comprising a first conductivity type semiconductor layer, a second conductivity type semiconductor layer, and an active layer formed between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer (See ¶[0205]); a first bump pad [51] 
	With respect to claim 12, the combination of Konishi and Song discloses wherein the first bump pad, the second bump pad, or both intersect with a central line parallel to the short side of the lower surface of the substrate (See Song Figure 9)
	With respect to claim 13, the combination of Konishi and Song discloses wherein the first bump pad comprises: a first length portion disposed in an elongated shape along one long side of the substrate; and a first extending portion extending from the first length portion to be disposed along one short side of the substrate (see Song Figure 9).
	With respect to claim 14, the combination of Konishi and Song discloses wherein the second bump pad comprises: a second length portion disposed in an elongated shape along the other long side of the substrate; and a second extending portion extending from the second length portion to be disposed along the other short side of the substrate (See Song Figure 9).
	With respect to claim 15, the combination of Konishi and Song discloses a wavelength conversion member covering upper and side surfaces of the substrate (See Song ¶[0216]).
	With respect to claim 18, the combination of Konishi and Song discloses wherein the circuit board comprises a first region in which the light emitting device is disposed 
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (U.S. Publication No. 2016/0079211 A1) in view of Song et al. (U.S. Publication No. 2019/033896 A1; hereinafter Song) as applied to claim 15 above, and further in view of Shimomura et al. (U.S. Publication No. 2012/0319150 A1; hereinafter Shimomura).
	With respect to claim 16, the combination of Konishi and Song discloses a white barrier member [110A,130] covering side surfaces of the wavelength conversion member and the lower surface of the light emitting structure (See ¶[0118,0168]; resin with TiO2 results in a white reflective resin), but fails to disclose the white barrier member covering the side surfaces of the wavelength conversion member along the opposite long sides of the substrate such that the side surfaces of the wavelength conversion member covering the opposite short sides of the substrate are exposed 
	In the same field of endeavor, Shimomura discloses the white barrier member covering the side surfaces of the wavelength conversion member along the opposite long sides of the substrate such that the side surfaces of the wavelength conversion member covering the opposite short sides of the substrate are exposed (See Figure 14)
	The open orientation of the white barrier member as taught by Shimomura allows for a widened emission angle (see Shimomura ¶[0111]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

	With respect to claim 19, the combination of Konishi and Song fails to disclose a Zener device mounted on the circuit board to be placed at one short side of the substrate of the light emitting device and comprising a Zener diode.	In the same field of endeavor, Shimomura teaches a Zener device [16] mounted on the circuit board to be placed at one short side of the substrate of the light emitting device and comprising a Zener diode (see Figure 14). 	The implementation of a Zener diode as taught by Shimomura discloses within the circuit board allows for protection from voltage surges (See ¶[0079]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 20, the combination of Konishi, Song and Shimomura discloses wherein the Zener device further comprises a white barrier member covering the Zener diode (See Shimomura ¶[0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Park et al. (U.S. Publication No. 2011/0127558 A1) discloses a rectangular LED package with exposed edges.	- Bang et al. (U.S. Publication No. 2018/0047712 A1) discloses a rectangular LED package with exposed edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818